                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 MICHELE RENEE PEARSON                                                              PLAINTIFF

 V.                                                CIVIL ACTION NO. 3:18-CV-782-DPJ-FKB

 GUIDEONE AMERICAN INSURANCE
 COMPANY & JOEY BLAKENEY                                                        DEFENDANTS

                                             ORDER

       Plaintiff Michele Renee Pearson asks the Court to remand this action to the Circuit Court

of Lauderdale County, Mississippi. See Mot. to Remand [15]. Defendant GuideOne American

Insurance Company (“GuideOne”) and Defendant Joey Blakeney (collectively “Defendants”)

oppose the motion. For the reasons stated, the Court finds Pearson improperly joined Blakeney

to defeat diversity jurisdiction; the motion to remand is denied.

I.     Background

       Pearson’s suit seeks damages she allegedly suffered when GuideOne terminated her

employment as an insurance agent. According to Pearson, GuideOne induced her to become an

agent in 1998 by offering a program under which money vested to Pearson based on her in-force

book of insurance premiums. Pearson believes GuideOne guaranteed this vested amount as a

retirement benefit. But when GuideOne terminated Pearson’s employment in September 2017, it

gave her a choice: (1) keep the vested amount and forfeit her in-force book of business or (2)

keep the in-force business and forfeit the vested money. Pearson chose the latter and forfeited

the vested money.

       Aggrieved, Pearson brought claims for fraud, breach of contract, conversion, unjust

enrichment, negligent infliction of emotional distress, and unconscionability against Defendants

in Lauderdale County Circuit Court. Compl. [1-1]. As to Blakeney, GuideOne’s sales director
for Mississippi, Pearson generally says he incentivized agents by referencing the vesting

program. See id. ¶ 10. Defendants removed the case on November 9, 2018, asserting that

Pearson improperly joined Blakeney to defeat federal diversity jurisdiction. Notice of Removal

[1] ¶¶ 6, 7.

II.     Standard

        Under 28 U.S.C. § 1441, “any civil action brought in a State court of which the district

courts of the United States have original jurisdiction, may be removed by the defendant” to

federal district court. 28 U.S.C. § 1441(a). Defendants premise federal jurisdiction on 28 U.S.C.

§ 1332, under which district courts have jurisdiction over civil actions between “citizens of

different States.” 28 U.S.C. § 1332(a)(1). The diversity statute requires complete diversity

between all named plaintiffs and all named defendants. See, e.g., Lincoln Prop. Co. v. Roche,

546 U.S. 81, 84 (2005).

        The improper joinder rule “is a narrow exception to the rule that diversity jurisdiction

requires complete diversity.” Smallwood v. Ill. Cent. R.R. Co., 352 F.3d 220, 222 (5th Cir.

2003). To that end, “[t]he burden is on the removing party; and the burden of demonstrating

improper joinder is a heavy one.” Cuevas v. BAC Home Loans Servicing, LP, 648 F.3d 242, 249

(5th Cir. 2011). In evaluating a claim of improper joinder, “we examine if there is arguably a

reasonable basis for predicting that the state law might impose liability on the facts involved.”

Smallwood, 352 F.3d at 223 (citation omitted and punctuation altered). But “[a] ‘mere

theoretical possibility of recovery under local law’ will not preclude a finding of improper

joinder.” Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 n.9 (5th Cir. 2004) (en banc)

(quoting Badon v. RJR Nabisco, Inc., 236 F.3d 282, 286 n.4 (5th Cir. 2000)).




                                                 2
       “Whether the case was properly removed is determined by reference to the allegations in

a plaintiff’s state court pleading.” Tedder v. F.M. C. Corp., 590 F.2d 115, 116 (5th Cir. 1979)

(citing Pullman Co. v. Jenkins, 305 U.S. 534, 537 (1939)); see also Gardner v. Cooksey, No.

2:11-CV-255-KS-MTP, 2012 WL 968026, at *2 (S.D. Miss. Mar. 21, 2012) (“This court must

refer to the allegations made in the original pleading to determine whether the plaintiff can make

out a viable claim against the resident defendant.”) (citations omitted).

       A district court should ordinarily resolve an improper-joinder claim by conducting Rule

12(b)(6)-type analysis. Smallwood, 385 F.3d at 573. The Court “must then evaluate all of the

factual allegations in the light most favorable to the plaintiff, resolving all contested issues of

substantive fact in favor of the plaintiff.” B., Inc. v. Miller Brewing Co., 663 F.2d 545, 549 (5th

Cir. 1981). Similarly, the Court must resolve all ambiguities in controlling state law in the

plaintiff’s favor. Travis v. Irby, 326 F.3d 644, 649 (5th Cir. 2003) (citations omitted).

       Finally, “there are cases, hopefully few in number, in which the plaintiff has stated a

claim, but has misstated or omitted discrete facts that would determine the propriety of joinder.”

Smallwood, 385 F.3d at 573. In such cases, the district court has the discretion to “pierce the

pleadings” and conduct a summary inquiry. Id. Here, Defendants ask the Court to pierce the

pleadings and consider Blakeney’s affidavit. Defs.’ Mem. [18] at 7. As addressed later, the

outcome would be the same under either approach.

III.   Analysis

       Defendants say there is no reasonable basis to predict that state law would impose

liability on Blakeney because “[t]he claims for conversion, breach of contract, unjust enrichment

and unconscionability apply only to GuideOne” and the claims for negligent infliction of




                                                   3
emotional distress and fraud fail to state claim. Defs.’ Mem. [18] at 3–4, 7. The Court will

consider those arguments in turn.

       A.      Conversion, Breach of Contract, Unjust Enrichment, and Unconscionability

       Although Pearson generically pleaded that all Defendants are liable for her causes of

action, there seems to be no dispute that she limits her claims against Blakeney to negligent

infliction of emotional distress and fraud. See Mot. to Remand [15] ¶ 5. Neither Pearson’s

opening memorandum nor her reply in support of remand substantively addresses her other

claims. Accordingly, there is no basis to predict a viable claim against Blakeney for breach of

contract, unjust enrichment, and unconscionability.

       B.      Negligent Infliction of Emotional Distress

       Turning to the claims Pearson does assert as to Blakeney, she alleges that the

“Defendants knew or should have known that their acts of commission and/or omission as

complained of herein toward the Plaintiff would cause Plaintiff to experience and/or suffer

emotional distress and anxiety, such that Defendants negligently inflicted emotional distress and

anxiety upon Plaintiff.” Compl. [1-1] ¶ 52. She further states in her Reply, “Plaintiff has stated

a viable fraud claim and negligent infliction of emotional distress claim against Defendant Joey

Blakeney.” Pl.’s Reply [19] ¶5.

       But to succeed on a negligent-infliction-of-emotional-distress claim, Pearson must prove

“some sort of physical manifestation of injury or demonstrable harm, whether it be physical or

mental.” Am. Bankers’ Ins. Co. of Fla. v. Wells, 819 So. 2d 1196, 1208–09 (Miss. 2001). Here,

Defendants argue that the only harm Pearson claims is anxiety, yet the Mississippi Supreme

Court has held that anxiety is insufficient to establish negligent infliction of emotion distress.

See Defs.’ Mem. [18] at 7 (citing McGuffie v. Herrington, 966 So. 2d 1274, 1278 (Miss. Ct. App.



                                                  4
2007)). Pearson ignores Defendants’ argument in her reply memorandum and never

substantively addresses this claim therein. The Court finds no reasonable basis to predict that this

state-law claim would impose liability on Blakeney.1

       C.      Fraud

       Whether diversity jurisdiction exists therefore turns on the viability of Pearson’s fraud

claim against Blakeney. See Pl.’s Reply [20] at 3–5. To establish that claim under Mississippi

law, Pearson must prove:

       1) a representation; 2) its falsity; 3) its materiality; 4) the speaker’s knowledge of
       its falsity or ignorance of its truth; 5) his intent that it should be acted upon by the
       person and in the manner reasonably contemplated; 6) the hearer’s ignorance of
       its falsity; 7) [her] reliance on its truth; 8) [her] right to rely thereon; and 9) [her]
       consequent and proximate injury.

Levens v. Campbell, 733 So. 2d 753, 761–62 (Miss. 1999).

       Viewed under a Rule 12(b)(6) standard, Pearson’s Complaint fails to adequately plead

that Blakeney made a fraudulent representation upon which she relied. Fraud “allegations must

be factual, and not conclusory, because conclusory allegations do not state a claim.” Smith v.

Union Nat. Life Ins. Co., 187 F. Supp. 2d 635, 650 (S.D. Miss. 2001) (citation omitted).

Moreover, Rule 9(b) requires a plaintiff to “state with particularity the circumstances constituting

fraud.” Fed. R. Civ. P. 9(b). The Fifth Circuit “interprets Rule 9(b) strictly, requiring a plaintiff

pleading fraud to specify the statements contended to be fraudulent, identify the speaker, state



1
  Pearson’s Complaint also asserts a claim for intentional infliction of emotional distress against
“Defendants.” Compl. [1-1] ¶ 51. But Pearson does not mention this claim in her motion to
remand or her memorandum in support of remand; Defendants did not address this claim in their
response in opposition to remand; and Pearson did not raise it in her reply (or the memorandum
in support of her reply). The Court construes these omissions as an abandonment of the claim.
Even if the Court did consider it, Pearson has not pleaded facts suggesting that Blakeney’s acts
were “beyond all possible bounds of decency,” “atrocious,” or “utterly intolerable.” Weible v.
Univ. of So. Miss., 89 So. 3d 51, 64 (Miss. Ct. App. 2011). And finally, Blakeney’s affidavit
would dispose of the claim for the same reasons explained below.
                                                   5
when and where the statements were made, and explain why the statements were fraudulent.”

Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 339 (5th Cir. 2008) (internal quotation marks

and citation omitted); see also Int’l Energy Ventures Mgmt., L.L.C. v. United Energy Grp., Ltd.,

818 F.3d 193, 200 (5th Cir. 2016) (holding that federal pleading standards apply for improper-

joinder analysis).

       Here, Pearson’s Complaint included the following relevant averments as to Blakeney’s

alleged misrepresentations and Pearson’s reliance upon them:

       That one of the primary inducements of GuideOne, by and through its agents,
       employees and representatives, including Joey Blakeney, and which was relied
       upon by the Plaintiff was what GuideOne frequently referred to as a “pay for
       performance approach to [their] Career Agent commission structure.” [Compl.
       [1-1] ¶ 10]

       That as stated previously herein and throughout, Defendants at all times prior to
       September of 2017 used as an inducement and incentive its “pay for performance”
       compensation structure which included what can only be generally referred to as a
       guaranteed retirement program for its Career Agents. [Id. ¶ 29]

       That Plaintiff relied upon such representations by Defendants, not only in entering
       into a contractual agreement with GuideOne, in investing approximately
       $350,000.00 to purchase a “book of business” from a third party and “rolling
       over” such “book of business” into policies underwritten through GuideOne, but
       also in Plaintiff’s own personal spending habits and not allocating sufficient
       monies to provide for her retirement. [Id. ¶ 30]

       That Plaintiff has suffered pecuniary loss as a result of the fraud perpetrated by
       Defendants. [Id. ¶ 33]

These allegations in no way particularize the representations Blakeney actually made, where or

when he made them, or how they were false—i.e., that Blakeney’s specific statements

misrepresented how the program worked. See Dorsey, 540 F.3d at 339.

       The Complaint also omits another significant fact—when Blakeney joined GuideOne.

Pearson averred that she was fraudulently induced to join GuideOne in 1998 and was repeatedly

misled regarding the vesting program through September 2017. Compl. [1-1] ¶¶ 13, 29. Though


                                                 6
perhaps not the best construction of the Complaint, GuideOne has some basis in saying that

Pearson attempts to blame Blakeney for these alleged misrepresentations, including those that

induced her to join GuideOne in 1998 and purchase a book of business in 2009. But according

to Blakeney’s unrebutted affidavit, he joined GuideOne in July 2017, about three months before

Pearson lost her job. See Blakeney Aff. [17-1] ¶ 3. Accordingly, there is no factual way he

could have made the alleged false statements before that date.

       Given these omissions, summary review is appropriate. Smallwood, 385 F.3d at 573.

And here, Blakeney flatly states: “I never communicated with Pearson about the vesting benefits

program that is the subject of her lawsuit.” Blakeney Aff. [17-1] ¶ 7. So whether the Court

conducts a Rule 12(b)(6) or summary review, there is no reasonable basis to predict a viable

fraud claim against Blakeney.2

IV.    Conclusion

       The Court has considered all arguments raised; those not addressed would not have

changed the outcome. For the reasons stated, Pearson’s Motion to Remand [15] is denied. And

because this Order rules that Blakeney was improperly joined, all claims against him are



2
  Pearson faces an equally big problem with respect to reliance and causation. Assuming
Blakeney made a false representation, “not every spoken untruth is actionable as a fraud. It is
only if that untruth was designed to, and did, in fact, induce the hearer to change [her] position in
justifiable reliance on the untruth that it becomes potentially actionable.” McGee v. Swarek, 733
So. 2d 308, 312 (Miss. Ct. App. 1998). As stated already, Blakeney could not be responsible for
the statements in 1998 upon which Pearson relied when she contracted with GuideOne. See
Levens, 733 So. 2d at 762 (affirming summary judgment because defendant did not make the
allegedly false statement). Nor could she have relied on Blakeney in 2009 when she purchased a
book of business. The only other reliance Pearson identifies in her Complaint is her alleged
failure to save more money for retirement. Pl.’s Compl. [1-1] ¶30. But she fails to explain how
she changed her spending habits between Blakeney’s arrival in July 2017 and the termination
decision in September 2017. See Lacy v. Morrison, 906 So. 2d 126, 130 (Miss. Ct. App. 2004)
(affirming summary judgment where plaintiff failed to establish that he would not have
purchased a truck but for alleged misrepresentation). That said, Defendants did not squarely
assert the savings argument in their memorandum, so the Court would not solely rely upon it.
                                                  7
effectively dismissed without prejudice. United Energy Grp., Ltd., 818 F.3d at 210. Finally, the

Court stayed Pearson’s response to Defendants’ joint motion to dismiss [4]. Now that Blakeney

has been dismissed, that motion is moot as to him. So to make things clearer in the record, the

Court will dismiss the motion as to GuideOne and allow it to refile limited to the issues that

apply to it. Pearson’s response and GuideOne’s reply will be due within the deadlines

established by local rule.

       SO ORDERED AND ADJUDGED this the 11th day of June, 2019.


                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 8
